Exhibit 10.1

EXECUTION VERSION


AMENDMENT NO. 4 TO CREDIT AGREEMENT
This Amendment No. 4 to Credit Agreement (this “Amendment”) is entered into as
of October 28, 2014 by and among Catamaran Corporation (f/k/a SXC Health
Solutions Corp.), a corporation organized under the laws of the Yukon Territory,
Canada (the “Borrower”), JPMorgan Chase Bank, N. A., individually and as
administrative agent (the “Administrative Agent”), and the other financial
institutions signatory hereto.
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of July 2, 2012 (as previously amended, the
“Credit Agreement”). Unless otherwise specified herein, capitalized terms used
in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.
B.    The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement certain provisions thereof on the terms and
conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendment to Credit Agreement. Upon the Effective Date (as defined below),
the Credit Agreement shall be amended as follows:
(a)    The definition of “LuxCo” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:
“LuxCo” means each Wholly-Owned Subsidiary organized under the laws of
Luxembourg. “LuxCo” shall mean, individually and collectively, all LuxCos if
there are more than one.
(b)    The definition of “LuxCo Transaction” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
“LuxCo Transaction” means, collectively, (a) (i) a loan of funds (including Loan
proceeds) by the Borrower to SXC US to finance the Merger and related costs and
expenses and a guaranty of repayment of such loan given by one or more of the
Subsidiary Guarantors (other than a LuxCo), (ii) the contribution by the
Borrower of the promissory note or notes of SXC US evidencing such loan and such
guaranties to a LuxCo, (iii) the transfer of such promissory note or notes of
SXC US and such guaranties to another LuxCo as a contribution, in exchange for
one or more promissory notes or for other consideration, (iv) payments on such
promissory note or notes and guaranties being made by such SXC US or such
Subsidiary Guarantors to a LuxCo, which may distribute the same to the Borrower
or to another LuxCo and (v) payments on any promissory note or notes issued by a
LuxCo to another LuxCo as described in clause (iii) above, which may distribute
the same to the Borrower, (b) any other transaction consisting of a loan of
funds permitted hereby made by the Borrower to a Wholly-Owned Domestic
Subsidiary and a guaranty of repayment of such loan by one or more of the
Subsidiary Guarantors (other than LuxCo), a contribution by the Borrower of the
promissory note or notes evidencing such loan and such guaranties to LuxCo, the
transfer of such promissory note or notes of such Wholly-Owned Domestic
Subsidiary and such guaranties to another LuxCo as a contribution, in exchange
for one or more promissory notes or for other consideration, payments on such
promissory note or notes and guaranties being made by such Wholly-Owned Domestic
Subsidiary or such Subsidiary Guarantors to a LuxCo, which may distribute the
same to the Borrower or another LuxCo and payments on any promissory note or
notes issued by a LuxCo to another LuxCo which may distribute the same to the
Borrower and (c) the transfer (by contribution or otherwise) by the Borrower of
the equity interests of a LuxCo to another LuxCo.
(c)    The definition of “Swingline Exposure” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Revolver Percentage of the total Swingline
Exposure at such time; provided, however, that for purposes of determining the
Revolving Credit Exposure of the Lender which is the Swingline Lender at any
time for purposes of Sections 2.01(a)(a), 2.05(a)(ii) and 2.06(b)(ii), the
Swingline Exposure of the Swingline Lender at such time shall be deemed to be
the principal amount of all Swingline Loans outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
(d)    Section 2.05(a) of the Credit Agreement is amended in its entirety to
read as follows:

1

--------------------------------------------------------------------------------

Exhibit 10.1

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $35,000,000, (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment or (iii) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.
(e)    Section 2.06(b) of the Credit Agreement is amended in its entirety to
read as follows:
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $150,000,000,  (ii) no Lender’s
Revolving Credit Exposure shall exceed its Revolving Commitment and (iii) the
sum of the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.
(f)    Section 5.11 of the Credit Agreement is hereby deleted and replaced with
the following:
SECTION 5.11. LuxCo. (a) At least 5 Business Days (or such shorter period to
which the Administrative Agent may agree) prior to the contribution or transfer
of the promissory notes to a LuxCo as described in the definition of LuxCo
Transaction, the Borrower shall cause such LuxCo transferee to (i) execute and
deliver to the Administrative Agent a guaranty substantially similar to the
Subsidiary Guaranty or a joinder to the Subsidiary Guaranty, (ii) pledge to the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Creditors a first priority (subject to Liens permitted by Section 6.02) security
interest in all personal property owned by such Subsidiary pursuant to a
security and/or pledge agreement substantially similar to the Security Agreement
and/or the Pledge Agreement (or pursuant to a joinder agreement to the Security
Agreement and/or the Pledge Agreement in form reasonably satisfactory to the
Administrative Agent) or, if applicable and requested by the Administrative
Agent, a foreign law security or pledge agreement in form reasonably
satisfactory to the Administrative Agent and (iii) execute and deliver such
other documentation (including related certificates and opinions) reasonably
acceptable to the Administrative Agent.
(b)    The Borrower shall cause LuxCo to promptly (and, in any event within 30
days (or such longer period to which the Administrative Agent may agree) after
receipt thereof by any LuxCo) remit to the Borrower (either directly or through
another LuxCo) the proceeds of any payments received by any LuxCo on
intercompany notes held by it in connection with any LuxCo Transaction (without
duplication), net of such amounts as the Borrower may in good faith determine
are required to meet LuxCo’s obligations for taxes and administrative expenses.
(g)    Section 6.02(i) of the Credit Agreement is amended in its entirety to
read as follows:
(i)    other Liens securing Indebtedness or other obligations at no time
exceeding $50,000,000 in aggregate outstanding principal amount.
(h)    Section 6.07 of the Credit Agreement is amended by adding the following
sentence to the end of such section:
Notwithstanding anything in this Agreement to the contrary, including without
limitation the proviso in the definition of Credit Parties, the parties agree
that (a) transactions solely between one LuxCo and another LuxCo, each of which
is a Subsidiary Guarantor, shall be permitted (with the guarantee of obligations
of one party by another party being deemed a transaction between such parties)
and (b) provisions hereof permitting transactions between non-Credit Parties
shall not be deemed to permit transactions between a LuxCo and a non-Credit
Party.

2

--------------------------------------------------------------------------------

Exhibit 10.1

2.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that as of the date hereof and as of the Effective Date:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the Effective Date as if made on such date, or to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date; and
(c)    After giving effect to this Amendment, no Default has occurred and is
continuing.
3.    Effective Date. This Amendment shall become effective on the date (the
“Effective Date”) this Amendment is executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders (without respect to whether it has
been executed and delivered by all the Lenders).
In the event the Effective Date has not occurred on or before October 31, 2014,
Section 1 hereof shall not become operative and shall be of no force or effect.
4.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall constitute a Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement (including without limitation
any cross-default arising under the Credit Agreement by virtue of any defaults
under other agreements (excluding the Credit Documents) resulting from the
matters which are specifically waived hereby) or any Credit Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
5.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
6.    Governing Law. This Amendment shall be governed and construed in
accordance with the internal laws (including, without limitation, Section 5-1401
of the general obligations law of New York, but otherwise without regard to the
law of conflicts) of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.









3

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
CATAMARAN CORPORATION, as Borrower


By /s/ Michael Shapiro    
Name:     Michael Shapiro
Title: Senior Vice President and Chief Financial Officer




                    JPMORGAN CHASE BANK, N.A., as Administrative Agent and a
Lender


By/s/ William J. Oleferchik    
Name: William J. Oleferchik
Title: Managing Director




Wells Fargo Bank National Association, as a Lender


By/s/ Kirk Tesch    
Name: Kirk Tesch
Title: Managing Director




BANK OF AMERICA, N.A., as a Lender


By/s/ Yinghua Zhang    
Name: Yinghua Zhang
Title: Vice President


U.S. Bank National Association, as Canadian Lender


By/s/ Paul Rodgers    
Name: Paul Rodgers
Title: Principal Officer




Fifth Third Bank (Canada Branch), as a Lender


By/s/ Neil Ghai    
Name: Neil Ghai
Title: Vice President




TD BANK, N.A., as a Lender


By/s/ Shivani Agarwal    
Name: Shivani Agarwal
Title: Senior Vice President




Compass Bank, as a Lender


By/s/ Jeff Bork    
Name: Jeff Bork
Title: Senior Vice President




SUNTRUST BANK, as a Lender


By/s/ Jared Cohen    
Name: Jared Cohen
Title: Vice President





4

--------------------------------------------------------------------------------

Exhibit 10.1

Sumitomo Mitsui Banking Corporation, as a Lender


By/s/ David W. Kee    
Name: David W. Kee
Title: Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By/s/ Amy Trapp    
Name: Amy Trapp
Title: Managing Director


By/s/ John Bosco    
Name: John Bosco
Title: Director




PNC BANK CANADA BRANCH, as a Lender


By/s/ Caroline Stade    
Name: Caroline Stade
Title: Senior Vice President
PNC Bank Canada Branch


By/s/ Bill Hines    
Name: Bill Hines
Title: Regional President - Canada




MORGAN STANLEY BANK, N.A., as a Lender
 
By/s/ Alice Lee    
Name: Alice Lee
Title: Authorized Signatory




Mizuho Bank, Ltd., as a Lender


By/s/ Bertram Tang    
Name: Bertram Tang
Title: Senior Vice President & Team Leader




MANUFACTURERS BANK, as a Lender


By/s/ Charles Jou    
Name: Charles Jou
Title: Vice President




Royal Bank of Canada, as a Lender


By/s/ Amy Promaine    
Name: Amy Promaine
Title: Authorized Signatory



















5

--------------------------------------------------------------------------------

Exhibit 10.1

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By/s/ Christopher Day    
Name: Christopher Day
Title: Authorized Signatory


By/s/ Remy Riester    
Name: Remy Riester
Title: Authorized Signatory




CITIBANK, N.A., as a Lender
 
By/s/ Patricia Guerra Heh    
Name: Patricia Guerra Heh
Title: Vice President




Capital One, N.A., as a Lender


By/s/ David Maheu    
Name: David Maheu
Title: Senior Vice President




The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender


By/s/ Scott O’Connell    
Name: Scott O’Connell
Title: Director




BRANCH BANKING AND TRUST COMPANY, as a Lender


By/s/ Brett Miller    
Name: Brett Miller
Title: Senior Vice President



























6